 1   TIMOTHY S. LAFFREDI (WI SBN 1055133)
     Assistant United States Trustee
 2   TERRI H. DIDION (SBN 133491)
     Trial Attorney
 3   United States Department of Justice
     Office of the U.S. Trustee
 4   2500 Tulare Street, Suite 1401
     Fresno, CA 93721
 5   Telephone: (559) 487-5002
     Facsimile: (559) 487-5030
 6   Email: Terri.Didion@usdoj.gov
 7   Attorneys for TRACY HOPE DAVIS
     United States Trustee for Region 17
 8
 9                           UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF CALIFORNIA
10                                SAN FRANCISCO DIVISION
11    In re                                        )      Case No. 18-31087 HLB
                                                   )
12    SEDGWICK LLP,                                )      Chapter 11
                                                   )
13                                                 )
                            Debtor.                )
14                                                 )
                                                   )
15                                                 )
16
                            NOTICE OF SUBSTITUTION OF COUNSEL
17
              PLEASE TAKE NOTICE that the undersigned attorney is hereby substituted as counsel
18
19   of record in place of Lynette C. Kelly for Tracy Hope Davis, the United States Trustee for

20   Region 17. All notices should now be directed to:
21                  Office of the United States Trustee
                    Attn: Terri H. Didion
22                  2500 Tulare Street, Suite 1401
                    Fresno, CA 93721
23
                    Email: Terri.Didion@usdoj.gov
24
     Dated: March 7, 2019                         TRACY HOPE DAVIS
25                                                UNITED STATES TRUSTEE
26                                    By:         /s/ Terri H. Didion
27                                                Terri H. Didion
                                                  Trial Attorney for United States Trustee
28



     Notice of Substitution of Counsel
